Citation Nr: 1645216	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to July 1980.

The claim for a right eye disability comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It is currently under the jurisdiction of the Atlanta, Georgia RO.  

The Board remanded this matter in July 2015 for further development.  The case is now back before the Board.

After the issuance of the most recent supplemental statement of the case in November 2015, the Veteran's representative submitted additional evidence in support of his claim with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  Moreover, as the Board is granting service connection, a remand for consideration of such evidence for the issue being decided herein is not necessary.  

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, has been perfected, but not yet certified to the Board.  As such, the Board will not accept jurisdiction over this claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In the April 2016 notice of disagreement, the Veteran also indicated disagreement with the effective dates of the awards for tinnitus and bilateral hearing loss.  As the AOJ has not yet addressed these claims, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's right eye disability, diagnosed as residuals of a traumatic cataract lens replacement, to include corneal opacity and aphakic bullous keratopathy, is related to his active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a right eye disability, diagnosed as residuals of a traumatic cataract lens replacement, to include corneal opacity and aphakic bullous keratopathy, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service Connection - Right Eye Disability

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran seeks service connection for a right eye disability.  The Veteran reports that during basic training, he was focusing through the periscope of an M60-A1 armored tank.  He reports that when he fired the main gun, the recoil from the blast caused him to hit his right eye against the sight and gave him temporary blurred vision.  The Veteran reports that a few months later, he passed out during a company formation, fell against the curb, and hit his right eye.  The Veteran contends that after being discharged from service, his right eye began to hurt and he developed double vision.  He notes that he had a corneal transplant.  The Veteran contends that the only trauma that occurred to his right eye happened while he was in service; he denied any incidents before or after service.

The record demonstrates the presence of a diagnosed right eye disability; at his November 2015 VA examination and December 2010 private medical evaluation by Dr. H.S., the Veteran was diagnosed with residuals of a traumatic cataract lens replacement, to include corneal opacity and aphakic bullous keratopathy.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of an in-service injury and complaints regarding the right eye.  The service treatment records show that at the time of entry onto active duty in June 1979, the Veteran was noted to have amblyopia of the right eye with 20/40 vision.  A few months later, in January 1980, the Veteran reported blurred vision of the right eye, which he stated had been "knocked out" in basic training.  The assessment was that it was due to an unknown foreign object in the eye or lack of roundness of the optic nerve.  His right eye was evaluated as normal in the July 1980 separation examination report.  

The Veteran's post-service treatment records also reflect his consistent reports of a right eye injury in service.  By July 1984, only four years after his discharge from service, the Veteran underwent right eye surgery at VA with removal of the lens "for a post-traumatic cataract."  It was noted that during active service, he had been aiming through a periscope and it traumatized his right eye through some malfunction.  A November 1989 VA hospitalization report also reflects that the Veteran was hit in the right eye during service with a periscope.  Finally, Georgia Department of Corrections treatment records note a corneal transplant of the right eye secondary to injury and a right eye injury during active service.  The Board therefore finds the Veteran's claim regarding a right eye injury in service to be credible and supported by his service treatment records and his consistent reports in his post-service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed right eye disability and his reported in-service right eye injury and noted complaints.  

There is one favorable medical opinion of record.  In December 2010, Dr. H.S. noted that the medical records showed that the Veteran was hit in the right eye in 1979 by a periscope.  Dr. H.S. noted that in January 1980, the Veteran described this injury as having "his right eye knocked out in basic."  After discussing all of the relevant post-service treatment records pertaining to the right eye, Dr. H.S. described corneal trauma and the cause of traumatic cataracts.  He explained that traumatic cataracts occurred secondary to blunt or penetrating ocular trauma.  He noted that although there can be other causes of traumatic cataracts, such as infrared energy, electric shock, or radiation, these causes are rare, and there was no indication in the records that these causes were relevant here.  Dr. H.S. further explained that in cases such as the Veteran's, the blunt trauma usually left the capsule intact.  

Dr. H.S. opined that it seemed "pretty clear" to him that the trauma to the Veteran's eye during service led to the formation of traumatic cataracts and resulting eye problems he has today.  Dr. H.S. explained that traumatic cataracts did not form instantly, but instead took a while to develop.  He noted that the time period of the development of the Veteran's cataracts strongly points to a trauma during service.  Dr. H.S. indicated that the Veteran was discharged from service in July 1980, and, in 1984, underwent an intracapsular cataract extraction for traumatic cataracts to the right eye.  Dr. H.S. explained that the timeframe from trauma to formation of cataract varies from case to case, but the Veteran's timeframe was consistent with a traumatic cataract caused by a trauma in basic.  Dr. H.S. further noted that with respect to the Veteran's refractive problem in the right eye noted on entrance into service, this was an error in the focusing of light by the eye requiring glasses or contacts.  Dr. H.S. indicated that he believed with a reasonable degree of medical certainty that the Veteran's traumatic cataract was caused by his trauma in service.

The Board acknowledges that there is an unfavorable nexus opinion of record.  In November 2015, a VA examiner noted that the November 1989 surgical note indicated that the Veteran was "hit by a periscope in 1979" (as reported by patient to Doctor).  The examiner noted that the Veteran's entrance examination dated in May 1979 noted refractive amblyopia.  The examiner noted that in a service treatment record dated in October 1979, it was noted that the Veteran had "blurred vision since injury of falling out of formation and hitting right eye in basic."  The examiner indicated that at the time, the Veteran's optic nerve appeared normal in both eyes, and there was no lack of roundness of the optic nerve or foreign object in the eye as stated in the January 1980 treatment record.  The examiner indicated that the Veteran had high astigmatism of the right eye, which accounted for his amblyopia.  The examiner noted that the treatment records did not show any major eye injury from the 1979 incident.  The examiner noted further that there was no mention of a periscope injury in the service treatment records.  The examiner noted that the Veteran's separation examination in July 1980 showed a normal eye examination.  The examiner explained that significant traumatic cataract or injury to the cornea would most likely have been identified at that time.

The VA examiner noted that there was a four-year gap between the Veteran's discharge in July 1980 and his first eye surgery in 1984.  The examiner opined that it was "possible" that the Veteran had an injury after discharge, which led to the traumatic cataract and subsequent corneal problems.  The examiner therefore found that it was less likely than not that the Veteran's right eye defective vision with postoperative pathology was the result of trauma to the eye during active service.

In this case, there are medical opinions for and against the Veteran's claim.  The Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran's current right eye disability is related to service.  The Board finds that the Veteran's assertions regarding the onset of, and treatment for, his right eye disability in service are credible, and are corroborated by his service treatment records.  The Board has also considered the December 2010 positive nexus opinion from Dr. H.S., who related the Veteran's current right eye problems resulting from his traumatic cataract to his in-service trauma.  The Board finds that Dr. H.S. provided sound reasoning in his analysis of the situation.  Dr. H.S. reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

Moreover, the Board finds that the November 2015 VA examiner's finding that it was "possible" that the Veteran had an eye injury after discharge which led to the traumatic cataract and subsequent corneal problems is speculative and not supported by the evidence of record.  In this regard, the Veteran has submitted buddy statements in which his mother and his siblings reported that the Veteran did not have any eye injuries or trauma prior to, or after, service.  Moreover, the Veteran himself has repeatedly denied any trauma to his eye before or after his active duty service.  There is no medical evidence of an eye injury after discharge.  In fact, all of the post-service medical evidence pertaining to the right eye refers to the in-service injury.  The Board therefore finds that the Veteran's competent and credible assertions of an in-service right eye injury with right eye trouble beginning shortly after service combined with the well-reasoned positive nexus opinion of record weigh in favor of finding a medical nexus between the Veteran's in-service symptoms and his current right eye disability.  

In light of the complaints regarding the right eye trauma in service; the treatment for right eye problems within a few years of discharge; the current diagnosis of residuals of a traumatic cataract lens replacement, to include corneal opacity and aphakic bullous keratopathy; the competent and credible assertions from the Veteran and his family that the Veteran injured his right eye in service and did not have any pre-service or post-service injuries to the eye; and the well-reasoned private nexus opinion; and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Resolving any doubt in favor of the Veteran, entitlement to service connection for a right eye disability, diagnosed as residuals of a traumatic cataract lens replacement, to include corneal opacity and aphakic bullous keratopathy, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right eye disability, diagnosed as residuals of a traumatic cataract lens replacement, to include corneal opacity and aphakic bullous keratopathy, is granted.

REMAND

In a January 2016 rating decision, the RO continued the 10 percent evaluation for the service-connected tinnitus and the noncompensable evaluation for the service-connected bilateral hearing loss.  In April 2016, the Veteran filed a Notice of Disagreement with respect to the above-mentioned increased rating issues.  In correspondence dated in June 2016, the RO acknowledged the Veteran's Notice of Disagreement.  However, as the Veteran has not been issued a Statement of the Case (SOC), a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

   A Statement of the Case should be issued for the
   claims for increased ratings for tinnitus and bilateral 
   hearing loss.  The Veteran is advised that the Board 
   will only exercise appellate jurisdiction over his 
   claims if he perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


